Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 30, 2021

                                            No. 04-21-00252-CV

                                  IN RE Tara & Kevin BOVE, Relators

                                            Original Proceeding 1

                                                   ORDER

        The petition for writ of mandamus and motion for temporary relief are DENIED.

        It is so ORDERED on June 30, 2021.



                                                                      _____________________________
                                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-22591 pending in the 225th Judicial District Court, Bexar County,
Texas, the Honorable John D. Gabriel, Jr. presiding.